DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Rejection of Claim(s) 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Bui (US 2013/0071858) have been modified in light of applicant’s amendments.
Claim Objections
Claim 50-52 are objected to because of the following informalities:  Applicants have not listed claims 50-52 in the claim listing.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 44-49 and 53-54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bui (US 2013/0071858).
Regarding claim 1, Bui teaches an automated staining system and reaction chamber comprising an opposable (1100) having a body (1102) having a fluid-manipulating surface, wherein the body (1102) comprises one or more cavities (1106) disposed therein, wherein each cavity of the one or more cavities includes at least one reagent chamber, and wherein the at least one reagent chamber of each cavity is in fluidic communication with an opening within the fluid-manipulating surface, and at least one spacer element (308 or 408 or 608) coupled to the body and configured to space the fluid-manipulating surface from a slide to define a fluid-carrying gap between the fluid-manipulating surface and the slide; an actuator configured to change a position of the opposable relative to the slide or to change the position of the slide relative to the opposable to move a volume of the reagent in a first and second direction along the slide while the spacer element contacts the slide to vary a cross section of the fluid-carrying gap in a plane that is substantially perpendicular to the first and second directions (Refer to claim 30); and means for dispensing a reagent from the at least one reagent chamber of the opposable to the fluid-carrying gap.  (Refer to paragraph [0074])
Regarding claim 2, the spacer element (308 or 408 or 608) has a height that varies relative to a length of the opposable.  (Refer to Figure 3B)
Regarding claim 3, the spacer element (308 or 408 or 608) includes a plurality of first gapping elements at a first side portion of the fluid- manipulating surface and a plurality of second gapping elements at a second side portion of the fluid-manipulating surface.  (Refer to Figure 3B)
Regarding claim 4, the means for dispensing the reagent from the reagent chamber is selected from the group consisting of a plunger (904), a syringe, a needle, and a jet of compressed air.  (Refer to paragraph [0096])
Regarding claim 5, the means for dispensing the reagent from the reagent chamber pierces at least one seal of the reagent chamber.  (Refer to paragraph [0096])
Regarding claim 6, the means for dispensing the reagent from the reagent chamber is a plunger (904) disposed within a cavity of the opposable.
Regarding claim 7, a portion of the plurality of cavities (420 or 720) each comprise two reagent chambers.
Regarding claim 8, the two reagent chambers each comprise different reagents.
Regarding claim 9, a first portion of the plurality of cavities comprise reagent chambers having reagents for a first assay in a multiplex assay; and wherein a second portion of the plurality of cavities comprise reagent chambers having reagents for a second assay in the multiplex assay.  (Refer to Figure 4B)
Regarding claim 10, the fluid- manipulation surface of the opposable is arcuate.  (Refer to Figures 3A and 3B)
Regarding claim 43, wherein the at least one reagent chamber of each cavity is sealed. (Refer to claim 3)
Regarding claim 44, an opposable (1100) incorporating one or more onboard reagents, wherein the opposable comprises a body (1102) having a fluid-manipulating surface, wherein the body (1102) includes at least one reagent chamber (1106), and wherein the at least one reagent chamber is in fluidic communication with the fluid-manipulating surface; and at least one spacer (308 or 408 or 608) element coupled to the body and configured to space the fluid-manipulating surface from a slide to define a fluid-carrying gap between the fluid-manipulating surface and the slide; an actuator configured to change a position of the opposable relative to the slide or to change the position of the slide relative to the opposable to move a volume of the reagent in a first and second direction along the slide while the spacer element contacts the slide to vary a cross section of the fluid- carrying gap in a plane that is substantially perpendicular to the first and second directions; (Refer to claim 30) and means for dispensing a reagent from the at least one reagent chamber of the opposable to the fluid-carrying gap. (Refer to paragraph [0074])
Regarding claim 45, the spacer element has a height that varies relative to a length of the opposable. (Refer to Figure 3B)
Regarding claim 46, the spacer element (308 or 408 or 608) includes a plurality of first gapping elements at a first side portion of the fluid-manipulating surface and a plurality of second gapping elements at a second side portion of the fluid- manipulating surface. (Refer to Figure 3B)
Regarding claim 47, the means for dispensing the reagent from the reagent chamber is selected from the group consisting of a plunger, a syringe, a needle, and a jet of compressed air. (Refer to paragraph [0096])
Regarding claim 48, the means for dispensing the reagent from the reagent chamber pierces at least one seal of the at least one reagent chamber.  (Refer to paragraph [0096])
Regarding claim 49, the means for dispensing the reagent from the at least one reagent chamber is a plunger (904) disposed within a cavity of the opposable.
 Regarding claim 53, the fluid-manipulation surface of the opposable is arcuate.  (Refer to Figure 3B)
Regarding claim 54, the at least one reagent chamber of each cavity is sealed. (Refer to paragraph [0096])
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. Applicants argue that Bui does not teach an opposable body including one or more cavities disposed therein.  Examiner respectfully disagrees.  Refer to rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798